DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cardiac stimulator with processing and memory components to protect the device in the presence of an MRI, does not reasonably provide enablement for any medical device and any reason for a special mode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The breadth recited in the current claims never recite an implantable device, in particular with regards to the independent claims, the device is not limited to a therapy device nor does it limit the special mode to be in response to an MRI. For example, a computer/laptop, mobile phone, wearable electronic diagnostic devices etc. used in processing medical data could be considered a medical device and under the BRI of the independent claims a laptop (or any other “medical device”) in any special mode and rebooting into the “special” mode would fulfill the elements. Examiner notes cell phones and laptops both including housings/operating memory, ie RAM/ non-volatile memory, ie ROM, SSD other long term storage. In the specification a “device reset” is referred to broadly however the only discussion more specific than the abstract discussion of a “device reset” is in [0004] which is in the presence of an MRI and [0019] which provides other devices which cause similar issues, ie “condition that may cause a device reset such as being in close proximity to an MRI machine, a CT machine, a cautery machine, and the like”. However this does not enable cover the entire scope of the recited elements of the claims. 

Claim Rejections - 35 USC § 112(b)
Claim 4-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 16 recite variations of “during a condition that may increase the likelihood of triggering device reset” however its unclear what the metes and bounds of this are. Its unclear how the device or processor determine it is “during a condition”. Furthermore its unclear what the metes and bounds of “may increase the likelihood” are as “may” and “likelihood” are both relative terms. For those reasons the claims are not clearly defined and are indefinite. The claims depending from those claims do not clarify these elements are also rejected for the same reasons. 

Claim 5 and 17 recite “wherein the device reset terminates a mode of operation” however its unclear what this requires. Does this require the step of actively terminating the mode of operation or is it merely saying if a reset occurs which happens to terminate the mode then do the following. As such it does not clearly define the metes and bounds of the claim and the claims are indefinite.

Claim 5 and 17 recite “any other stimulation mode” however in order for there to be another stimulation mode, the claim itself or the claim from which it depends, ie claims 4/16, would need to recite a first stimulation mode which it they respectively do not. As such it is unclear and the claims are indefinite. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Stubbs (Scott Stubbs et al., US 20110160786) hereinafter Stub or, in the alternative, under 35 U.S.C. 103 as obvious over Stub in view of Huelskamp (Paul Huelskamp et al., US 20150151131) hereinafter Huel.
 Regarding claim 4, an interpretation of Stubn discloses a system comprising a medical device, the medical device comprising: 
a housing (102 Figs 1-2, [0054], [0061]); 
an operating memory within the housing ([0054], [0096]); 
a non-volatile memory within the housing (280, 290/291, 288/289 Fig 2, [0054], [0069]-[0070], [0096]); 
a processing device within the housing (116 Fig 1, 200 and/or 150 Fig 2, [0054], [0061]) and in communication with the operating memory and the non-volatile memory (Figs 1-2, [0054], [0096]), the processing device being configured to: 
store, in the non-volatile memory, a special mode of operation (285 and/or 286 Fig 2, [0069]-[0071]) to utilize during a condition that may increase the likelihood of triggering device reset (285 and/or 286 Fig 2, [0002], [0069]-[0071]; and special mode parameters to utilize during the special mode of operation (285 and/or 286 Fig 2, [0002], [0069]-[0070]); 
store, in the non-volatile memory, a value indicating whether the special mode is active ([0070] including “this can include a single bit that distinguishes between these two different modes 281, 283 of operating the primary controller 200. In an example, this can be the same bit that distinguishes between the two different safety core operating modes 284, 286. In an example, this can be a different bit than that which distinguishes between the two different safety core operating modes 284, 286.” see also [0069]-[0071], [0096]); 
upon experiencing a device reset ([0044], [0069], [0092] see also [0070]), determine whether the value indicates the special mode is active ([0070], [0092] see also [0069], [0071]-[0073]); 
load the special mode and the special mode parameters from the non-volatile memory to the operating memory ([0077], see also [0071], [0086], [0096] and Fig. 5A; One of ordinary skill in the art would recognize operational memory to include temporary memory which is used for holding data being used for current processor processes and is only maintained while power is provided as volatile memory (for example RAM or Cache); a common practice in the art as evidenced by Barr (Barr, Michael. "Memory Types," Embedded Systems Programming, May 2001, pp. 103-104, https://barrgroup.com/Embedded-Systems/How-To/Memory-Types-RAM-ROM-Flash, viewed on 3/18/2018), hereinafter Barr, Patterson (David Patterson et al., “Computer Organization and Design: The Hardware/Software Interface”, Third Edition The Morgan Kaufmann Series in Computer Architecture and Design, Elsevier, Aug 7, 2004, 
implement the special mode and special mode parameters after the device reset ([0085], [0092] see also abstract, [0069]-[0070], [0077], Fig 2, 6).

In the alternative, an interpretation of Stub may not explicitly disclose transferring data from the non-volatile memory to the operating memory. 
However, in the same field of endeavor (medical devices), Huel teaches operating memory and transferring data from nonvolatile memory to operation memory (480 Fig 4, [0043], [0046]; operational memory is being interpreted as including “volatile memory”) for the purposes of the data/parameters being used by the processor from the volatile memory.
Therefore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Stub to include transferring the parameters to volatile memory, as taught and suggested by Huel, for the purpose of allowing the information to be used by a processor ([0043]). 

Regarding claim 5, an interpretation of Stu further discloses wherein the device reset terminates a mode of operation occurring prior to the device reset ([0063], [0069]-[0070]), and wherein the processing device is further configured to implement the special mode and the special mode parameters from the operating memory prior to implementing any other stimulation mode once the device reset has occurred ([0063], [0069]-[0070]; once a reset has occurred it goes into the either MRI mode or normal mode depending on whether or not the “bit” indicates MRI mode or normal mode respectively).

 Regarding claim 6, an interpretation of Stub further discloses wherein the operating memory is volatile ([0054], [0096]; [0096] recites RAM and RAM is a volatile memory. Examiner also notes that if the operational memory is not volatile memory its unclear how it is different from the NV memory, as memory is either volatile or nonvolatile).

 Regarding claim 7, an interpretation of Stub further discloses wherein the processing device implements the special mode  and the special mode parameters from the operating memory ([0071]-[0072], [0092]; Processors run current processes from RAM thus as the citations show the device was programmed or set to MRI mode those parameters would be on the RAM) prior to the device reset ([0069]-[0072], [0092]; when a device reset occurs the device is in whatever mode, ie MRI safe or normal, it was set to).

 Regarding claim 8, an interpretation of Stub further discloses wherein the processing device is further configured to detect, after the device reset and prior to loading the special mode and the special mode parameters ([0061] including “a memory error detection circuit”, [0063] including “a reset signal can then be raised by the reset controller 275 and provided to the primary controller 200, such as to 

 Regarding claim 9, an interpretation of Stub further discloses a telemetry communication circuit (120 Figs 1-2, [0054], [0071]) configured to receive a communication that includes at least one of the special mode and the special mode parameters ([0069]-[0071]), wherein the processing device is configured to determine the at least one of the special mode and the special mode parameters based on the communication received by the telemetry communication circuit ([0069]-[0071]).

 Regarding claim 10, an interpretation of Stub further discloses a therapy circuit configured to provide a medical therapy ([0054]-[0056], [0061]), wherein the processing device is configured to implement the special mode and special mode parameters after the device reset by controlling the therapy circuit in accordance with the special mode and the special mode parameters ([0063], [0069]-[0071], [0092]).

 Regarding claim 11, an interpretation of Stub further discloses wherein the therapy circuit is a pulse generator and the medical therapy is electrical stimulation therapy ([0054]-[0056], [0061]).

 Regarding claim 12, an interpretation of Stub further discloses wherein the medical device further comprises a second non-volatile memory (282 Fig 2, [0069]), wherein the processing device is further configured to: 

detect that programming in the non-volatile memory is corrupt (522 Fig. 5, [0063], [0087]); and 
in response to detecting that the programming in the non-volatile memory is corrupt ([0004], [0063], [0087]), load the default mode and the default mode parameters from the second non-volatile memory to the operating memory ([0004], [0063], [0069], [0087]) and implement the default mode and the default mode parameters from the operating memory ([0004], [0063], [0069], [0087]).

In the alternative, an interpretation of Stub may not explicitly disclose operating transferring data from the non-volatile memory to the operating memory. 
However, in the same field of endeavor (medical devices), Huel teaches operating memory and transferring data from nonvolatile memory to operation memory (480 Fig 4, [0043], [0046]; operational memory is being interpreted as including “volatile memory”) for the purposes of the data/parameters being used by the processor from the volatile memory.
Therefore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Stub to include transferring the parameters to volatile memory, as taught and suggested by Huel, for the purpose of allowing the information to be used by a processor ([0043]). 

 Regarding claim 13, an interpretation of Stub further discloses wherein the medical device further comprises a second non-volatile memory (282 Fig 2, [0069]), wherein the processing device is further configured to: 
store, in the second non-volatile memory, a default mode of operation and default parameters to utilize during the default mode of operation (282 Fig 2, [0004], [0069]); 

in response to detecting that the threshold number of device resets has been reached ([0064] see also [0004], [0063], [0087]; The threshold number of device resets can represent a “non-recoverable or persistent fault”), load the default mode and the default mode parameters from the second non-volatile memory to the operating memory and implement the default mode and the default mode parameters from the operating memory ([0004], [0063]-[0064], [0069], [0087]); and 
in response to detecting that the threshold number of device resets has not been reached, determine whether the value indicates the special mode is active ([0064], [0069]-[0070]); 
load the special mode and the special mode parameters from the non-volatile memory to the operating memory when the value indicates that the special mode is active ([0064], [0069]-[0070], [0077], see also [0071], [0086], [0096]); and 
implement the special mode and special mode parameters after the device reset ([0085], [0092] see also abstract, [0069]-[0070], [0077], Fig 2, 6).

In the alternative, an interpretation of Stub may not explicitly disclose operating transferring data from the non-volatile memory to the operating memory ([0064], [0085], [0092] see also abstract, [0069]-[0070], [0077], Fig 2, 6). 
However, in the same field of endeavor (medical devices), Huel teaches operating memory and transferring data from nonvolatile memory to operation memory (480 Fig 4, [0043], [0046]; operational memory is being interpreted as including “volatile memory”) for the purposes of the data/parameters being used by the processor from the volatile memory.
Therefore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Stub to include transferring the parameters to 

Regarding claim 14, an interpretation of Stub further discloses wherein the processing device is further configured to: store, in the non-volatile memory, a normal mode of operation to utilize when not using the special mode (283 and/or 284 Fig 2, [0069]-[0070]) and normal mode parameters to utilize during the normal mode (288 and/or 289 Fig 2, [0069]-[0070]); load the normal mode and the normal mode parameters from the non-volatile memory to the operating memory when the value indicates that the special mode is inactive ([0064], [0069]-[0070], [0077], [0092]); and implement the normal mode and normal mode parameters after the device reset ([0064], [0069]-[0070], [0077], [0092]).

 Regarding claim 15, an interpretation of Stub further discloses wherein the condition is an MRI scan and wherein the special mode is an MRI mode (290 and/or 291 Fig 2, [0069]-[0070]).

 Regarding claim 16, an interpretation of Stub discloses a method comprising: 
storing, in a non-volatile memory of a medical device, a special mode of operation (285 and/or 286 Fig 2, [0069]-[0071]) to utilize during a condition that may increase the likelihood of triggering a reset of the medical device (285 and/or 286 Fig 2, [0002], [0069]-[0071]) and special mode parameters to utilize during the special mode of operation (290 and/or 291 Fig 2, [0002], [0069]-[0070]); 
storing, in the non-volatile memory, a value indicating whether the special mode is active ([0070] including “this can include a single bit that distinguishes between these two different modes 281, 283 of operating the primary controller 200. In an example, this can be the same bit that distinguishes between the two different safety core operating modes 284, 286. In an example, this can 
detecting a device reset ([0044], [0063], [0092] see also [0069]-[0070]); 
upon detecting the device reset ([0044], [0063], [0092] see also [0069]-[0070]), determining that the value indicates the special mode is active ([0070], [0092] see also [0069], [0071]-[0073]); 
loading the special mode and the special mode parameters from the non-volatile memory to the operating memory ([0077], see also [0071], [0086], [0096] and Fig. 5A; One of skill in the art would recognize operational memory to include temporary memory which is used for holding data being used for current processor processes and is only maintained while power is provided as volatile memory (for example RAM or Cache) as evidenced by Barr, Pat, Knij and Tyson as recited in claim 1. Thus if the program is running its being run off of volatile memory) in response to determining that the value indicates that the special mode is active ([0046], [0069]-[0070], [0077] see also [0085]); and 
implementing the special mode and special mode parameters from the operating memory after the device reset ([0085], [0092] see also abstract, [0069]-[0070], [0077], Fig 2, 6).

In the alternative, an interpretation of Stub may not explicitly disclose operating transferring data from the non-volatile memory to the operating memory. 
However, in the same field of endeavor (medical devices), Huel teaches operating memory and transferring data from nonvolatile memory to operation memory (480 Fig 4, [0043], [0046]; operational memory is being interpreted as including “volatile memory”) for the purposes of the data/parameters being used by the processor from the volatile memory.
Therefore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Stub to include transferring the parameters to 

Regarding claim 17, an interpretation of Stub further discloses wherein implementing the special mode and the special mode parameters comprises implementing the special mode and special mode parameters from the operating memory prior to implementing any other stimulation mode after the detected device reset ([0063], [0069]-[0070]; once a reset has occurred it goes into the either MRI mode or normal mode depending on whether or not the “bit” indicates MRI mode or normal mode respectively).

 Regarding claim 18, an interpretation of Stub further discloses detecting, after the device reset and prior to loading the special mode and the special mode parameters ([0061] including “a memory error detection circuit”, [0063] including “a reset signal can then be raised by the reset controller 275 and provided to the primary controller 200, such as to initiate one or more built-in self-tests that can be used to validate the primary controller 200.”), that the operating memory contains valid programming of a mode of operation ([0061], [0063]); in response to detecting the operating memory contains the valid programming of the mode ([0061], [0063]), not loading the special mode and the special mode parameters from the non-volatile memory to the operating memory ([0061], [0063]).

 Regarding claim 19, an interpretation of Stub further discloses receiving a communication that includes at least one of the special mode and the special mode parameters ([0069]-[0071]), wherein storing, in the non-volatile memory of a medical device, the special mode and the special mode parameters comprises storing, in the non-volatile memory of a medical device ([0069]-[0071]), the at 

 Regarding claim 20, an interpretation of Stub further discloses wherein implementing the special mode and special mode parameters comprises implementing the special mode and special mode parameters after the device reset ([0063], [0069]-[0071], [0092]) by controlling a therapy circuit of the medical device ([0054]-[0056], [0061]) in accordance with the special mode and the special mode parameters ([0063], [0069]-[0071], [0092]).

 Regarding claim 21, an interpretation of Stub further discloses storing, in the second non-volatile memory (282 Fig 2, [0069]), a default mode of operation and default parameters to utilize during the default mode of operation (282 Fig 2, [0004], [0069], [0092]); detecting that programming in the non-volatile memory is corrupt ([0004], [0063], [0087]); and in response to detecting that the programming in the non-volatile memory is corrupt ([0004], [0063], [0069], [0087]), loading the default mode and the default mode parameters from the second non-volatile memory to the operating memory ([0004], [0063], [0069], [0087], [0092]) and implementing the default mode and the default mode parameters from the operating memory ([0004], [0063], [0069], [0087], [0092]).

In the alternative, an interpretation of Stub may not explicitly disclose operating transferring data from the non-volatile memory to the operating memory. 
However, in the same field of endeavor (medical devices), Huel teaches operating memory and transferring data from nonvolatile memory to operation memory (480 Fig 4, [0043], [0046]; operational memory is being interpreted as including “volatile memory”) for the purposes of the data/parameters being used by the processor from the volatile memory.


 Regarding claim 22, an interpretation of Stub further discloses 
storing, in the second non-volatile memory (282 Fig 2, [0069]), a default mode of operation and default parameters to utilize during the default mode of operation (282 Fig 2, [0004], [0069], [0092])
in response to detecting the device reset and prior to loading and implementing the special mode and the special mode parameters, detecting whether a threshold number of device resets has been reached ([0063], [0064]);
in response to detecting that the threshold number of device resets has been reached ([0064]), loading the default mode and the default mode parameters from the second non-volatile memory to the operating memory and implementing the default mode and the default mode parameters from the operating memory ([0063]-[0064], [0087]); and 
in response to detecting that the threshold number of device resets has not been reached ([0064]), determining that the value indicates the special mode is active ([0069]-[0070], [0092]); 
loading the special mode and the special mode parameters from the non-volatile memory to the operating memory in response to determining that the value indicates that the special mode is active ([0064], [0069]-[0070], [0077], see also [0071], [0086], [0092], [0096]); and 
implementing the special mode and special mode parameters from the operating memory after the device reset ([0085], [0092] see also abstract, [0069]-[0070], [0077], Fig 2, 6).


However, in the same field of endeavor (medical devices), Huel teaches operating memory and transferring data from nonvolatile memory to operation memory (480 Fig 4, [0043], [0046]; operational memory is being interpreted as including “volatile memory”) for the purposes of the data/parameters being used by the processor from the volatile memory.
Therefore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Stub to include transferring the parameters to volatile memory, as taught and suggested by Huel, for the purpose of allowing the information to be used by a processor ([0043]). 

 Regarding claim 23, an interpretation of Stub further discloses storing, in the non-volatile memory, a normal mode of operation to utilize when not using the special mode (283 and/or 284 Fig 2, [0069]-[0070]) and normal mode parameters to utilize during the normal mode (288 and/or 289 Fig 2, [0069]-[0070]); loading the normal mode and the normal mode parameters from the non-volatile memory to the operating memory when the value indicates that the special mode is inactive ([0064], [0069]-[0070], [0077], [0092]); and implementing the normal mode and normal mode parameters after the device reset ([0064], [0069]-[0070], [0077], [0092]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 9724520. Although the claims at issue are not identical, they are not claim 1/16 of current app are a broader version of ‘520 claim 1, the dependent claims are either duplicates of the dependent claims of ‘520 or are elements of claim 1 ‘520 moved into dependent claims.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10653887. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1/16 of current app are a broader version of ‘887 claim 1, the dependent claims are either duplicates of the dependent claims of ‘887 or are elements of claim 1 ‘887 moved into dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130325085– when a fault occurs it defaults into an MRI safe mode; US 6662049 see fig. 1 including all of the structural elements claimed two types of memory (volatile/non-volatile)/processor/telemetry/therapy; US 20110178562 -- 106 Fig 1; US 20090138058 – 400 Fig 4; US 20030083570 – Abstract, Claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792